Scott, J.
Debt on an administration bond; Gur statute, provides that such bonds-shall he for the use of, and-in trust for, the. person or persons concerned (1). The record should show that some person appeared as a relator. It should appear that-the proceedings were instituted by some person who was aggrieved; who had a beneficial interest in the suit; who would *252be responsible for the costs; and for whose use and benefit the judgment was obtained (2). For want of this the judgment, must be reversed.
Test, for the plaintiffs.
Caswell, for the defendants..

Per Curiam.

The judgment is reversed, with costs.

 Stat. 1823, p. 293,


 Acc. Stat. 1823, pp. 291, 2; — 1828, pp. 48,49. The bonds of executors, ¡administrators, and guardians, must be made payable to the state. Stat. 1828, supra. As to the relator’s establishing his claim, previously to a suit on the bond of an executor or administrator, vide Eaton, Associate Judge, &c. v. Benefield et al. May term, 1827, post.